Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 2/21/2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  cancels claims 1-14

Allowable Subject Matter
Claims 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 15.  Case in point, Kwon (14798735) teaches a method of fabricating  a device wherein a substrate (fig. 1, 140), which is supported by a mask assembly (fig. 1, 130) in a vacuum chamber (fig. 8, 801); 10depositing a first deposition material from a first deposition source onto the working substrate (par. 143), wherein the first mask assembly comprises: 

However, Kwon and Oh fail to teach “…a plurality of first masks disposed on the frame and the sticks, the plurality of first masks extending in the second direction and being arranged in the first direction, a plurality 20of second openings being defined in each of the plurality of first masks, wherein each of the sticks comprises a first edge and a second edge, which are opposite to each other in the second direction, when viewed in a plan view defined by the first and second directions, the first and second edges of an outermost stick of the sticks have different shapes, and  35linear lengths of the first and second edges of the outermost stick are substantially equal to each other, where the linear lengths are lengths of the first and second edges measured in a straight state.”
This limitation, in combination with the other limitations mentioned in claim 15, teaches a method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894